Order entered December 22, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00346-CR
                                  No. 05-14-00347-CR

                       MICHAEL KENNEDY LOUIS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F13-10013-Q, F13-52531-Q

                                       ORDER
                Before Chief Justice Wright and Justices Myers and Brown


      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandates in these appeals INSTANTER.

                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE